Citation Nr: 0933436	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran's report of separation shows retirement from 
active service in January 1969, with a total of 24 years and 
5 months active service.  The Veteran died in December 1991.  
The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the Veteran's death and 
eligibility for DEA.  

The appellant's representative testified before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is of record.

In July 2007 and November 2008 the Board remanded the 
appellant's current claims for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).


FINDINGS OF FACT

1.  The Veteran died in December 1991; the certificate of 
death lists the immediate cause of death as metastatic 
bladder cancer; no other underlying cause of death was noted.  
2.  At the time of the Veteran's death, he was service-
connected for malaria, evaluated as 10 percent disabling.  

3.  The preponderance of the evidence shows that there is not 
a relationship between the cause of the Veteran's death and 
service, and that the Veteran's service-connected disability 
did not contribute to the cause of his death.  

4.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability or disease of service origin did not 
contribute substantially or materially to cause the Veteran's 
death, directly or presumptively.  38 U.S.C.A. §§ 1310 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2008). 

2.  The criteria for DEA under the provisions of 38 U.S.C.A. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 2002 
& Supp. 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004 and post-adjudication notice by 
letter dated in March 2009.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for the cause of the 
Veteran's death is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The March 2004 and March 2009 letters did not note the 
deceased Veteran's service-connected disabilities, as 
required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, no fundamental unfairness was shown to the appellant 
as a result of this error.  The appellant, through her 
statements dated in July 2004, which note that her deceased 
husband was service connected for malaria and that it was 
related to his bladder cancer, has actual knowledge of the 
Veteran's only service connected disability.  The appellant 
also has a representative who is presumed to have actual 
knowledge of the Veteran's service-connected disabilities.  
Therefore, she had actual knowledge of the relevant 
information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Furthermore, the June 2004 rating decision on 
appeal noted that the Veteran was service connected for 
malaria.  The appellant's actual knowledge and the June 2004  
rating decision collectively have given her notice pursuant 
to Hupp.  The claim was subsequently readjudicated in a 
February 2005 statement of the case (SOC), following the 
provision of notice.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, obtained a medical 
opinion as to the etiology the Veteran's death, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claim file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Concerning the DEA claim, as will be explained fully, below, 
in the present case there is no legal basis upon which these 
benefits may be awarded and the appellant's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

I.  Cause of Death Claim

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran was exposed 
to Agent Orange from 1966 to 1968, which caused his fatal 
cancer, and that his fatal cancer was also related to his 
service-connected malaria disability and previous urinary 
bladder problems.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112,1137, 1310; 38 C.F.R. §§ 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

Notwithstanding that bladder cancer is not entitled to 
presumptive service connection pursuant to 38 C.F.R. § 3.309, 
an appellant can still establish service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in December 1991.  The certificate of death 
lists the immediate cause of the Veteran's death as 
metastatic bladder cancer.  No further underlying or 
contributory cause of death was noted.  At the time of the 
Veteran's death, service connection was established for 
malaria, which was evaluated as 10 percent disabling, 
effective July 27, 1945.  

The Veteran's personnel records indicate that he served in 
the Republic of Vietnam during the Vietnam era.  He was 
awarded both the Vietnam Campaign and Service Medals.  
Therefore, the Veteran is entitled to the presumption that he 
was exposed to an herbicide agent during such service 
pursuant to 38 C.F.R. § 3.307(a)(6), however the Veteran's 
fatal bladder cancer is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309.  The Veteran's 
service treatment records (STRs) are completely negative for 
findings, complaints, or diagnosis of any bladder or cancer-
related disabilities or diseases.  

September 1990 treatment records note that testing was 
conducted and that the Veteran had hematuria carcinoma of the 
bladder.  Private treatment records dated in August 1991 note 
that the Veteran had transitional cell carcinoma of the 
bladder, and that he was status post photophrin laser 
treatment with recurrence.  Private treatment records dated 
in October 1991 note that the Veteran was treated for cancer 
with chemotherapy, and that he was transferred to a hospital.  
November 1991 private treatment records note that the Veteran 
was given an impression of metastatic progressive bladder 
cancer.  

The appellant submitted a private medical opinion dated in 
October 2006.  In it the physician noted he treated the 
Veteran for bladder cancer and that the Veteran served in 
Vietnam from 1966 to 1968, during which he was exposed to 
Agent Orange.  The physician opined that it was his 
professional opinion that the Veteran's exposure to Agent 
Orange was a contributing factor to his bladder cancer.  
However, the medical opinion does not state the physician's 
rationale for why he is of the opinion that exposure to Agent 
Orange is related to the Veteran's bladder cancer and does 
not therefore provide the required degree of medical 
certainty required in order to grant service connection for 
the cause of death.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

A VA medical opinion was provided in March 2009.  The 
examiner noted a review of the claim file.  The examiner 
opined that the etiology of the Veteran's bladder cancer is 
more likely than not due to his tobacco use history.  In 
fact, in the Western world, it is considered the number one 
risk factor for bladder cancer.  Studies have estimated that 
it increases the risk from 4 to 10 fold.  The Veteran had 
documented tobacco abuse; this is seen in both his service 
medical records and also the fact he had COPD (as documented 
from the 1991 discharge).  If his tobacco exposure was enough 
to cause COPD, then the risk for bladder cancer was also 
there.  The examiner also opined that it is less likely as 
not that the Veteran's bladder cancer was due to any service 
exposure, including Agent Orange or malaria.  The rationale 
provided for this opinion was that bladder cancer has not 
been found to have a positive association with Agent Orange 
exposure, and malaria does not increase the risk of bladder 
cancer.  Malaria causes hemolysis of red blood cells, which 
causes the urinary symptoms of malaria, the darkening of the 
urine due to active sediment, which is at the kidney level 
and has nothing to do with the bladder.  The sediment that is 
in the urine is not toxic or carcinogenic.  

In contrast to the October 2006 private medical opinion, the 
March 2009 VA medical opinion provides a through rationale 
for its conclusions that the Veteran's bladder cancer was not 
due to service, including exposure to Agent Orange or his 
service connected malaria disability, but rather was related 
to his tobacco use.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (stating that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"); 
see also Bloom, 12 Vet. App. at 187.  Furthermore, the VA 
examiner noted a review of the Veteran's claim file.  The 
opinion of a physician that is based on a review of the 
entire record is of greater probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The negative evidence in this case outweighs the positive.  
The appellant genuinely believes that the Veteran's fatal 
bladder cancer is related to his service, including exposure 
to Agent Orange or his service-connected malaria disability.  
However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion 
on a matter as complex as the etiology of the Veteran's 
death.  And, even if her opinion and the October 2006 private 
medical opinion were entitled to be accorded some probative 
value, they are far outweighed by the opinion provided by the 
VA examiner who discussed the medical evidence of record and 
opined, with a thorough supporting rationale, that the 
Veteran's death was not related to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran did not have a totally disabling 
disability at any time, and therefore the provisions of 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.  Gilbert, 1 
Vet. App. at 57-58.

II.  DEA Claim

The appellant has also filed a claim of entitlement to DEA 
under the provisions of 38 U.S.C.A. Chapter 35.  DEA 
allowance under Chapter 35, Title 38, United States Code may 
be paid to a child or surviving spouse of a veteran who meets 
certain basic eligibility requirements.  Basic eligibility 
exists if the veteran: (1) was discharged from service under 
conditions other than dishonorable or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
3.807.

At the time of the Veteran's death, service connection was in 
effect for malaria.  It was rated as 10 percent disabling, 
effective July 27, 1945.  Thus, the Veteran had not been 
assigned a total and permanent disability rating for a single 
service-connected disability.  The Veteran died after his 
discharge from metastatic bladder cancer, which has been 
determined not to be due to a service-connected disease 
(service connection has not been established for the cause of 
the Veteran's death).  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 DEA.  See Sabonis, 6 Vet. App. 
at 430 (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  The preponderance of the evidence is against 
the claim for entitlement to Dependents Education Assistance 
under Chapter 35, Title 38, United States Code; there is no 
doubt to be resolved; and DEA benefits are not warranted.  
Gilbert, 1 Vet. App. at 57-58.











ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Eligibility for Dependents' Education Assistance (DEA) under 
38 U.S.C.A. Chapter 35 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


